Cureton, Acting Justice
(concurring):
I concur in the court’s opinion, but would supplement it. School District Number Five receives monies from the United States Department of Agriculture (USDA) to operate a food service program in the twenty schools in the district. The school district also contracted with DSS to provide a day care program for the district at Perry school and at least one other school. Pursuant to the contract, DSS would pay for all nonfood costs of the day care program. The food costs incident to the day care program would be borne by the USDA. Since the day care funds were federal funds, the parties’ contract was governed by appropriate federal regulations including 45 C.F.R., Part 74, Appendix C, Sec. (3) (1976).
The school district received USDA funds for meals for the children in the day care program at Perry. It did not expend all the USDA funds for the meals. DSS therefore argues that under the regulation, it is entitled to credit the excess USDA funds against its total obligation to the school district for operation of the day care program. The school district maintains that the USDA funds are given for the district-wide food program and Perry’s excess of food funds can be applied to a deficit of food funds at another school in the district. The issue, then, is the interpretation of 45 C.F.R., Part 74, Appendix C(3) which reads in pertinent part:
b. Applicable credits may also arise when Federal funds are received or are available from sources other than the grant program involved to finance operations or capital items of the grantee. This includes costs arising from the use or depreciation of items donated or financed by the Federal Government to fulfill matching requirements under another grant program. These types of credits should likewise be used to reduce related expenditures in determining the rates or amounts applicable to a given grant.
*114Although the trial judge denominated his ruling as a finding that the agency decision was not supported by substantial evidence, he apparently interpreted the regulation as precluding DSS from deducting the excess funds from the USDA meal program at Perry if the school district expended the funds for meals at other schools in the district. It seems to me, it is this legal conclusion of the trial judge to which we should respond rather than his denomination of his ruling as one of fact.
It is my opinion that the trial judge’s interpretation of the regulation is not supported by the plain meaning of 45 C.F.R., Part 74, Appendix C, Sec. C(3)(a) or (b). Therefore, I concur in the reversal of his order.